Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2019 was on/filed after the mailing date of the application on 01/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted by the applicant on 01/15/2019 have been reviewed and accepted by the examiner.
Response to Arguments
	Regarding the applicant’s arguments directed at the 35 U.S.C. 102 rejection on pages 7-11, the examiner respectfully agrees the Lewis does not teach the amended deactivating limitation in the independent claims 1 and 14. Examiner respectfully notes the Lewis does teach the amended portions of claim 19, which does not include the deactivating limitation being argued. Lewis teaches in response to the unrecognized requested name, (determining an unregistered device in response to the user request) store the unrecognized requested name in a form of an unmapped sensor ([0093-0099] registering the Iot device and storing the identifier information, the device may categorize the Iot the device, and where not categorizing the Iot device is equivalent to (in a form of an unmapped sensor) since all Iot devices are sensor based devices) determine
	EXAMINER NOTE: Examiner respectfully requests the applicant amend claim 19 to include the deactivating limitation in claim 1.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (US 20200106632 A1).
Regarding claim 19, Lewis teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a personal assistant device to cause the personal assistant device to: ([0132-0133] computer program product, with instructions executed by a processor)
 receive a request from a user (0024 & 0032- receiving by the agent (personal assistant device) from the user, input (equivalent to a request from the user)) to activate a requested device which the user has identified with a requested name (0032, 0040-0046 – The input from the user includes an identifier of the iot device such as a name) which is unrecognized by the personal assistant device; ([0093-0099] Receiving user input identifying one of the Iot device, which the agent unidentified as unregistered (equivalent to unrecognized by the personal assistant) 
in response to the unrecognized requested name, (determining an unregistered device in response to the user request) store the unrecognized requested name in a form of an unmapped sensor ([0093-0099] registering the Iot device and storing the identifier information, the device may categorize the Iot the device, and where not categorizing the Iot device is equivalent to (in a form of an unmapped sensor) since all Iot devices are sensor based devices) determine a most likely candidate  (0032, 0035, 0036 - determining by the agent (personal assistant) based on user input, machine learning, and attributes of the iot devices, the specific iot device the user wishes to control (equivalent to most likely candidate to activate in response to user request)) 
activate the determined most likely candidate device; (0035-0037 - Controlling (equivalent to activating) the iot device (equivalent to most likely candidate) the agent determined to match the user request) 
receive confirmation from the user that the determined most likely candidate device is the requested device; (0052 – Sending information for the user to verify which iot device the user is referring to, based on user location, and the user provides an input for indicating which device the user is referring to (equivalent to confirmation received from the user)) 
and identify and save the requested name as the name of the most likely candidate device in response to receiving confirmation from the user that the determined most likely candidate device is the requested device (0040-0046, 0053 – storing by the agent the iot device identifier in correlation with the identified iot device; 0049-0053, 0055-0056; the system determines the identifier of the identified iot devices in response to the user input in 0052 which is equivalent to the confirmation)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 20200106632 A1) in view of Garcia et al. (US 20190295544 A1)

Regarding claim 20, Lewis teaches the computer program product of claim 19, and is disclosed above, Lewis does not explicitly disclose further comprising program instructions to advise the user, by the personal assistant device, that the requested device is not on the list based on a determination that all candidate devices have been tried to activate the requested device
In an analogous art Garcia teaches further comprising program instructions to advise the user, by the personal assistant device, that the requested device is not on the list based on a determination that all candidate devices have been tried to activate the requested device  (0273-0274; Determining by the digital assistant that the requested device cannot be found, (equivalent to the requested device is not listed based on a determination that the device could not be activated); 0244 where the assistant generates a response and outputs a response to the user (equivalent to advising the user by the personal assistant))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lewis to include determining if any of the devices in an area a re the requested device and concluding that the requested device is not found based on a discovery process as is taught by Garcia
The suggestion/motivation is to be able to manage devices in a specific environment

Allowable Subject Matter
Claims 1-18 are deemed to be allowable.
The following is an examiner’s statement of reasons for allowance: 

More specifically none of the above recited prior art teach determining if a user feedback is received in response to activating a candidate device, and if no feedback confirming the activated candidate device is the requested device, then deactivating the activated most likely candidate device, which is recited by the following claim limitations “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”.
Lewis teaches a method comprising: (0019- Method) receiving, by a personal assistant device, a request from a user (0024 & 0032- receiving by the agent (personal assistant device) from the user, input (equivalent to a request from the user)) to activate a requested device which the user has identified with a requested name (0032, 0040-0046 – The input from the user includes an identifier of the iot device such as a name) which is unrecognized by the personal assistant device; (0040-0046 – The agent searched for unidentified or new iot devices) determining, by the personal assistant device, a most likely candidate device from a list of candidate devices, to activate in response to the request; (0032, 0035, 0036 - determining by the agent (personal assistant) based on user input, machine learning, and attributes of the iot devices, the specific iot device the user wishes to control (equivalent to most likely candidate to activate in response to user request)) activating, by the personal assistant device, the determined most likely candidate device; (0035-0037 - Controlling (equivalent to activating) the iot device (equivalent to most likely candidate) the agent determined to match the user request) determining if confirmation is received from the user that the determined most likely candidate device is the requested device; (0052 – Sending information for the user to verify which iot device the user is referring to, based on user location, and the user provides an input for indicating which device the user is referring to (equivalent to 
Lewis is different in that Lewis is directed at physical verification through image capture, and does not include functionality for deactivating the device in response to not receiving a confirmation from the user, and therefore does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”. 
Kothari teaches comprising receiving, by the personal assistant device, an instruction from the user that the determined most likely candidate device is not the requested device ([0103] providing by the user feedback (equivalent to instruction from the user) indicating the incorrect network device was selected) in response to receiving the instruction from the user that the determined most likely candidate device is not the requested P201704521US0127 of 33device, determining a second most likely candidate device from the list of candidate devices, to activate in response to the request (0069; 0103; in response to the user indicating the incorrect device has been selected (equivalent to in response to receiving the instruction from the user that the determined most likely candidate device is not the requested P201704521US0127 of 33device) adjusting the network device and reissuing the command to run the process again to select a device to perform the command (equivalent to second candidate device to activate in response to the request)) wherein the determining of a most likely candidate device is based on a collective opinion of a group of individuals determined from cognitive analysis regarding the candidate devices on the list (0075-0080; Kothari teaches the use of NLP and machine learning and waveforms generated from a large set of users, and linguistics (equivalent to cognitive analysis))wherein the personal assistance device confirms that the correct device has been 
Kothari is different because even though its teachings could be interpreted as not receiving a confirmation from the user indicating that the determined most likely candidate device is the requested device, it does not deactivate the device, and therefore does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”.
Garcia teaches advising the user, by the personal assistant device, that the requested device is not on the list based on a determination that all of the candidate devices have been tried to activate the requested device (0273-0274; Determining by the digital assistant that the requested device cannot be found, (equivalent to the requested device is not listed based on a determination that the device could not be activated); 0244 where the assistant generates a response and outputs a response to the user (equivalent to advising the user by the personal assistant))
Garcia is different in that it doesn’t activate a device and then deactivate it in response to not receiving a confirmation from the user and therefore does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”.

Guzel is directed at NPL for using a large group’s aggregated answers to questions involving quantity estimation, general world knowledge, and spatial reasoning to better make decisions and is one of building blocks to identifying devices correctly but Guzel does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”
Anderson teaches providing, by the personal assistant device (computing device), a response (notification) to the user (user of the other computing devices) that the name (information in the registry) has been stored ([0014; 0046] receiving a notification that a new peripheral device has been installed, the notification including peripheral device information;[0023] wherein the information of the peripheral device is stored in a registry)
Anderson is different in the Anderson teaches the registering and controlling of remote networked devices and establishing communication but does not disclose “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”

In the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to effective filing date of the application to teach determining if a user feedback is received in response to activating a candidate device, and if no feedback confirming the activated candidate device is the requested device, then deactivating the activated most likely candidate device, “determining if confirmation is received from the user that the determined most likely candidate device is the requested device; … and deactivating, by the personal assistant device, the determined most likely candidate device in response to not receiving the confirmation from the user that the determined most likely candidate device is the requested device”.
	Therefore Independent claims 1 and 14 are deemed to be allowable over the prior art, and dependent claims 2-13, and 16-18

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451